Citation Nr: 9926019	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a compensable evaluation for bilateral 
otitis media.  

2.  Entitlement to a compensable evaluation for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel



INTRODUCTION

The veteran served honorably on active duty from May 1951 to 
June 1955.  

This matter arises from an October 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied the benefits sought.  The 
veteran filed a timely appeal, and the case has been referred 
to the Board of Veterans' Appeals (Board) for resolution.  


REMAND

A mere allegation that a service-connected disability has 
become more severe is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
628, 632 (1992).  Accordingly, the Board finds that the 
veteran has presented claims that are well grounded.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating a 
hearing loss disorder and diseases of the ear.  This 
amendment was effective June 10, 1999.  See 64 Fed. Reg. 
25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the veteran's claims for increased ratings from 
June 10, 1999, must be evaluated under both the old criteria 
in the VA Schedule for Rating Disabilities and the current 
regulations in order to ascertain which version is most 
favorable to his claims, if indeed one is more favorable than 
the other.

The new regulations were not in effect when the 1997 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, the old and new regulations 
for evaluating a hearing loss disorder are essentially 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  The Board 
also notes that the summary information accompanying the 
regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
Id. at 25204.  The "unusual patterns of hearing impairment" 
include cases where the pure tone thresholds at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, or where the pure tone thresholds are 
30 decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  Further, with respect to the issue of an 
increased evaluation for otitis media, aural polyps, were 
added to the rating criteria in June 1999.

In connection with his appeal, the veteran submitted the 
results of private audiological examinations conducted in 
April 1997 and in April 1998.  The Board observes that the 
recently revised criteria provide that an examination for 
hearing impairment for VA purposes must be conducted by a 
state licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test; examinations also must be conducted without 
the use of hearing aids.  See 64 Fed. Reg. 25206 (May 11, 
1999).  The Board notes, however, that it is unclear whether 
the veteran's hearing loss, as demonstrated in the results of 
these hearing tests, would constitute an "unusual pattern of 
hearing impairment" as contemplated under the revised rating 
criteria.  

In addition, the Board would observe that it is unclear from 
the evidence whether the veteran currently meets the criteria 
for assignment of a compensable evaluation for his otitis 
media under the revised criteria.  Accordingly, the Board 
finds that the veteran should be scheduled for an additional 
VA rating examination to evaluate the severity of his 
bilateral hearing loss under the revised rating criteria as 
well as to determine whether he would be entitled to a 
compensable evaluation for his otitis media under the revised 
rating criteria.  

Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, the case is REMANDED for the following action:  

1.  The RO should contact the veteran, 
and after obtaining any necessary 
authorization, should obtain and 
associate with the claims file any 
private or VA medical treatment records 
pertaining to his bilateral hearing loss 
or otitis media dated since the last 
request for such information.  

2.  The veteran should be scheduled to 
undergo a VA rating examination by the 
appropriate specialist(s) to evaluate the 
severity of his bilateral hearing loss 
and otitis media.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner(s) should be 
accomplished.  The veteran's claims file 
should be made available to the 
examiner(s) for review in advance of the 
scheduled examination.  The appropriate 
examiner should specifically indicate 
whether the veteran's service-connected 
otitis media is manifested by suppuration 
and/or aural polyps.  The examiner(s) 
should clearly express the rationale upon 
which any opinion is based.  

3.  Upon completion of the requested 
development, the RO should adjudicate the 
veteran's claims for entitlement to 
compensable evaluations for bilateral 
hearing loss and otitis media on the 
basis of all the available evidence, and 
consistent with the provisions of Karnas, 
supra.  If the action taken is adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  The veteran should 
also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claim is returned to 
the Board for additional review.  

The purpose of this REMAND is for additional development.  
The Board does not intimate any opinion as to the merits of 
this case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence he 
desires to have considered in connection with the current 
appeal.  No action is required of the veteran until he is 
further notified.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



